DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 and 11/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-9, 15, 19, 20, 22-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190312710-A1 to Noh et al., from hereon Noh in view of US-20200014509-A1 to Asterjadhi et al., from hereon Asterjadhi.

Regarding claim 1 Noh teaches…a method for wireless communication by an apparatus of a wireless communication device (Abs and P. 61, 1-7), comprising: selecting a first resource unit (RU) of a plurality of RUs for transmitting a physical (PHY) layer convergence protocol (PLCP) protocol data unit (PPDU) over a wireless medium (Fig 32A, P.102, Lns. 5-9,  discloses assigning RU for transmitting PHY PPDU (Fig. 7, P. 99) where the scheduler use RU to assign to different stations), the first RU including a set of contiguous tones occupying a first frequency bandwidth, the plurality of RUs collectively spanning a second frequency bandwidth greater than the first frequency bandwidth (P.100, discloses the implementation of allocation of different portions of a channel bandwidth to different stations ); but does not teach…mapping the set of contiguous tones of the first RU to a set of non-contiguous tones distributed across the second frequency bandwidth using a tone mapping vector and a tone mapping offset associated with the first RU; and transmitting the PPDU over the set of non-contiguous tones distributed across the second frequency bandwidth.

Asterjadhi teaches… mapping the set of contiguous tones of the first RU to a set of non-contiguous tones distributed across the second frequency bandwidth (Fig. 3, P.90, Lns. 1-5, discloses “an AP and/or a STA, may use a map to map each RU 310 to a respective non-contiguous set of tones. The map may be fixed (for example, defined by a standard) or dynamically changed. In some examples, a STA may store the map in memory. In this example, each available RU may be identified by a respective RU value (for example, an RU index number), and the map may map each RU to a respective non-contiguous set of tones by mapping the respective RU value to the respective non-contiguous set of tones”)using a tone mapping vector and a tone mapping offset associated with the first RU (P. 96, Lns. 1-2, discloses … map may include different sets of tones (for example, sets of non-contiguous tones) and the map may be changed by changing the mapping between the RU values and the sets of tones in the map; P97 Lns. 1-6 discloses “the map may change according to a pattern. For example, the pattern may be specified by a sequence of set IDs for each RU value. In this example, the mapping for a particular RU value is changed by running through a respective sequence of set IDs. For instance, if a sequence for an RU value is given by 1, 3, 5, . . . , n, in which n is a maximum set ID or a maximum odd set ID, then the RU value is first mapped to the set of tones identified by the set ID of 1, then mapped to the set of tones identified by the set ID of 3, and so on); and transmitting the PPDU over the set of non-contiguous tones distributed across the second frequency bandwidth (P.89, Lns. 12-15, discloses… The STAs assigned RU 310-a and RU 310-c may transmit data concurrently to an AP (for example, the AP assigning RU 310-a and RU 310-c) via their respective non-contiguous sets of tones (for example, in uplink PPDUs triggered by a trigger frame) and/or receive data concurrently from the AP via their respective non-contiguous sets of tones).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Noh by incorporating the teachings of Asterjadhi because it allows an apparatus or method to assign resource units including non-contiguous set of tones of a channel to a wireless node generating an indicator to receive control and data (Asterjadhi, Abs), slide 21). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Noh and Asterjadhi teach the method of claim 1, Asterjadhi teaches…wherein mapping the set of contiguous tones includes mapping pilot tones and data tones of the first RU to the set of non-contiguous tones distributed across the second frequency bandwidth (Fig. 9A-C, P.154, Lns. 7-13, discloses mapping of contiguous pilot and data tones to a set of non-contiguous distributed across the second frequency bandwidth described as “these subgroups may include two contiguous data tones 930 (for example, to support smoothing gain for channel estimation). However, at least one subgroup in each half bandwidth may include a pilot tone 935 connecting the data tones 930 in the subgroup. In one specific example, a pilot tone 935 may be mapped to the middle of the third subgroup of data tones 930 from the edge in each half bandwidth. This may result in improved frequency diversity, and a receiving device may utilize interpolation from the received data tones to the pilot tone based on the pilot tones 935 being adjacent to data tones 930 in the distributed RU. In these examples, the receiving device may not perform an independent channel estimation procedure on pilot tones”).

Regarding claim 3 Noh and Asterjadhi teach the method of claim 1, wherein the tones of the set of non-contiguous tones are interleaved with the tones of one or more other sets of non-contiguous tones distributed across the second frequency bandwidth (Fig. 5B, P.113 discloses the tones being interleaved, comb or interspersed as illustrated on Fig. 5B and they can be non-contiguous).

Regarding claim 6 Noh and Asterjadhi teach the method of claim 1, Asterjadhi teaches…wherein the tone mapping vector indicates a starting tone index, an ending tone index, and a tone spacing of the set of non-contiguous tones (Fig. 3, P.90, Lns. 1-5).

Regarding claim 7 Noh and Asterjadhi teach the method of claim 6, Asterjadhi teaches…wherein each set of non-contiguous tones associated with a respective RU size has the same tone spacing (Fig. 3, P. 90, Lns. 6-9, discloses the tone spacing according to each RU size).

Regarding claim 8 Noh and Asterjadhi teach the method of claim 6, Asterjadhi teaches…wherein an ordering of the tones of the sets of non-contiguous tones distributed across the second frequency bandwidth is associated with the tone mapping offsets of the plurality of RUs that collectively span the second frequency bandwidth (Fig. 3, P.90, Lns. 7-10, discloses the tone mappings offsets described as indices or index where the map specifies the tones  on each sub-band).

Regarding claim 9 Noh and Asterjadhi teach the method of claim 6, wherein an ordering of the tones of the sets of non-contiguous tones distributed across the second frequency bandwidth is different than an ordering of the tones of the unique sets of contiguous tones corresponding to the plurality of RUs (Fig.3  and Fig. 4 disclose the assignment of tones on the second frequency bandwidth that are different from the contiguous tones. P. 81 also disclose the use of different ordering when in MU-OFDMA).

Regarding claim 15 Noh and Asterjadhi teach the method of claim 1, Asterjadhi teaches…further comprising: receiving an RU26, an RU52, an RU106, an RU242, or an RU484 of an orthogonal frequency division multiple access (OFDMA) tone plan as a base group from which the tone mapping offsets are referenced (P.157, discloses tone mapping also referring table 5 where there are examples of RU26, RU52 with their respective logical index).

Regarding claim 19 Noh and Asterjadhi teach the method of claim 1, Asterjadhi teaches…further comprising: mapping each set of non-contiguous tones distributed across the second frequency bandwidth to a corresponding set of non-contiguous tones distributed across a third frequency bandwidth greater than the second frequency bandwidth (Fig. 3, P. 89, Lns.9-15, discloses the mapping of non-contiguous tones distributed across another bandwidth).

Regarding claim 20 Noh and Asterjadhi teach the method of claim 1, Asterjadhi teaches…further comprising: identifying a number of leftover tones in the second frequency bandwidth; and mapping the identified leftover tones to the set of non-contiguous tones distributed across the second frequency bandwidth (P.90, discloses the mapping of tones statically or dynamically of all tones, including the leftover tones on non-contiguous tones distributed across the bandwidth).

Regarding claim 22 Noh and Asterjadhi teach the method of claim 1, Asterjadhi teaches…wherein the PPDU comprises an uplink (UL) transmission or a downlink (DL) transmission (P. 77 discloses the standard and P. 82 further discloses its use for uplink transmission).

Regarding claim 23 Noh teaches   a wireless communication device (Abs and P. 61, 1-7), comprising: a processing system configured to (P. 183): select a first resource unit (RU) of a plurality of RUs for transmitting a physical (PHY) layer convergence protocol (PLCP) protocol data unit (PPDU) over a wireless medium (Fig 32A, P.102, Lns. 5-9,  discloses assigning RU for transmitting PHY PPDU (Fig. 7, P. 99) where the scheduler use RU to assign to different stations), the first RU including a set of contiguous tones occupying a first frequency bandwidth, the plurality of RUs collectively spanning a second frequency bandwidth greater than the first frequency bandwidth (P.100, discloses the implementation of allocation of different portions of a channel bandwidth to different stations ); but does not teach…and map the set of contiguous tones of the first RU to a set of non-contiguous tones distributed across the second frequency bandwidth using a tone mapping vector and a tone mapping offset associated with the first RU; and an interface configured to: output the PPDU for transmission over the set of non-contiguous tones distributed across the second frequency bandwidth.

Asterjadhi teaches… and map the set of contiguous tones of the first RU to a set of non-contiguous tones distributed across the second frequency bandwidth (Fig. 3, P.90, Lns. 1-5, discloses “an AP and/or a STA, may use a map to map each RU 310 to a respective non-contiguous set of tones. The map may be fixed (for example, defined by a standard) or dynamically changed. In some examples, a STA may store the map in memory. In this example, each available RU may be identified by a respective RU value (for example, an RU index number), and the map may map each RU to a respective non-contiguous set of tones by mapping the respective RU value to the respective non-contiguous set of tones”) using a tone mapping vector and a tone mapping offset associated with the first RU (P. 96, Lns. 1-2, discloses … map may include different sets of tones (for example, sets of non-contiguous tones) and the map may be changed by changing the mapping between the RU values and the sets of tones in the map; P97 Lns. 1-6 discloses “the map may change according to a pattern. For example, the pattern may be specified by a sequence of set IDs for each RU value. In this example, the mapping for a particular RU value is changed by running through a respective sequence of set IDs. For instance, if a sequence for an RU value is given by 1, 3, 5, . . . , n, in which n is a maximum set ID or a maximum odd set ID, then the RU value is first mapped to the set of tones identified by the set ID of 1, then mapped to the set of tones identified by the set ID of 3, and so on); and an interface configured to: output the PPDU for transmission over the set of non-contiguous tones distributed across the second frequency bandwidth (P.89, Lns. 12-15, discloses… The STAs assigned RU 310-a and RU 310-c may transmit data concurrently to an AP (for example, the AP assigning RU 310-a and RU 310-c) via their respective non-contiguous sets of tones (for example, in uplink PPDUs triggered by a trigger frame) and/or receive data concurrently from the AP via their respective non-contiguous sets of tones).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Noh by incorporating the teachings of Asterjadhi because it allows an apparatus or method to assign resource units including non-contiguous set of tones of a channel to a wireless node generating an indicator to receive control and data (Asterjadhi, Abs), slide 21). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 24 Noh and Asterjadhi teach the wireless communication device of claim 23, Asterjadhi teaches…wherein mapping the set of contiguous tones includes mapping pilot tones and data tones of the first RU to the set of non- contiguous tones distributed across the second frequency bandwidth (Fig. 9A-C, P.154, Lns. 7-13, discloses mapping of contiguous pilot and data tones to a set of non-contiguous distributed across the second frequency bandwidth described as “these subgroups may include two contiguous data tones 930 (for example, to support smoothing gain for channel estimation). However, at least one subgroup in each half bandwidth may include a pilot tone 935 connecting the data tones 930 in the subgroup. In one specific example, a pilot tone 935 may be mapped to the middle of the third subgroup of data tones 930 from the edge in each half bandwidth. This may result in improved frequency diversity, and a receiving device may utilize interpolation from the received data tones to the pilot tone based on the pilot tones 935 being adjacent to data tones 930 in the distributed RU. In these examples, the receiving device may not perform an independent channel estimation procedure on pilot tones”)..

Regarding claim 25 Noh and Asterjadhi teach the wireless communication device of claim 23, Asterjadhi teaches…wherein the tones of the set of non-contiguous tones are interleaved with the tones of one or more other sets of non- contiguous tones distributed across the second frequency bandwidth (Fig. 5B, P.113 discloses the tones being interleaved, comb or interspersed as illustrated on Fig. 5B and they can be non-contiguous).

Regarding claim 27 Noh and Asterjadhi teach the wireless communication device of claim 23, Asterjadhi teaches…wherein the tone mapping vector indicates a starting tone index, an ending tone index, and a tone spacing of the set of non-contiguous tones (Fig. 3, P.90, Lns. 1-5).

Regarding claim 28 Noh and Asterjadhi teach the wireless communication device of claim 27, Asterjadhi teaches…wherein each set of non- contiguous tones associated with a respective RU size has the same tone spacing (Fig. 3, P.90, Lns. 1-5).

Regarding claim 29 Noh and Asterjadhi teach the wireless communication device of claim 23, wherein an ordering of the tones of the sets of non-contiguous tones distributed across the second frequency bandwidth is associated with the tone mapping offsets of the plurality of RUs that collectively span the second frequency bandwidth (P.100, Lns. 4-7).

Claim(s) 4, 5, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190312710-A1 to Noh et al., from hereon Noh and US-20200014509-A1 to Asterjadhi et al., from hereon Asterjadhi in view of US20070043982 to Arivoli et al., from hereon Arivoli.

Regarding claim 4 Noh and Asterjadhi teach the method of claim 1, but does not teach…wherein the tone mapping offset associated with the first RU is a bit-reversed ordering of an RU index of the first RU.

Arivoli teaches… wherein the tone mapping offset associated with the first RU is a bit-reversed ordering of an RU index of the first RU (P.61-62 discloses the mapping done by the interleaver as it is applied to assigning resources; P. 63 further discloses index).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Noh and Asterjadhi by incorporating the teachings of Arivoli because it allows an apparatus or method to implement an interleaver or de-interleaver for signals conforming to IEEE 802.11 MAC and PHY (Arivoli, P 31). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 5 Noh and Asterjadhi teach them. (Original) The method of claim 4, Noh teaches…wherein the tone mapping offset associated with the first RU is further associated with the first frequency bandwidth and the second frequency bandwidth (P.100, Lns. 4-7).

Regarding claim 26 Noh and Asterjadhi teach the wireless communication device of claim 23, but does not teach…wherein the tone mapping offset associated with the first RU comprises a bit-reversed ordering of an RU index of the first RU.

Arivoli teaches… wherein the tone mapping offset associated with the first RU comprises a bit-reversed ordering of an RU index of the first RU (P.61-62 discloses the mapping done by the interleaver as it is applied to assigning resources; P. 63 further discloses index).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Noh and Asterjadhi by incorporating the teachings of Arivoli because it allows an apparatus or method to implement an interleaver or de-interleaver for signals conforming to IEEE 802.11 MAC and PHY (Arivoli, P 31). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over US-20190312710-A1 to Noh et al., from hereon Noh and US-20200014509-A1 to Asterjadhi et al., from hereon Asterjadhi in view of KIM J., (APPLE) et al., "RU Restriction of 20MHz Operating Devices in OFDMA", IEEE 802.11- 16/0906r0, page 18 - page 21, from hereon Kim.

Regarding claim 16 Noh and Asterjadhi teach the method of claim 15, but do no teach… wherein the selected base group is the RU26, the first frequency bandwidth is 2 MHz, and wherein: the tone mapping distance is 9 when the second frequency bandwidth is 20 MHz; the tone mapping distance is 18 when the second frequency bandwidth is 40 MHz; the tone mapping distance is 36 when the second frequency bandwidth is 80 MHz; the tone mapping distance is 72 when the second frequency bandwidth is 160 MHz; and the tone mapping distance is 144 when the second frequency bandwidth is 320 MHz.

Kim teaches… wherein the selected base group is the RU26, the first frequency bandwidth is 2 MHz, and wherein: the tone mapping distance is 9 when the second frequency bandwidth is 20 MHz; the tone mapping distance is 18 when the second frequency bandwidth is 40 MHz; the tone mapping distance is 36 when the second frequency bandwidth is 80 MHz; the tone mapping distance is 72 when the second frequency bandwidth is 160 MHz; and the tone mapping distance is 144 when the second frequency bandwidth is 320 MHz (Pages 18-21).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Noh and Asterjadhi by incorporating the teachings of Kim because it allows an apparatus or method to allow the usage of different size of RU for responding to DL to accommodate the PPDU to operate with and allow for TX spectral mask (Kim, Page 16). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 10-14, 17, 18, 21,and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance is the inclusion of “wherein the plurality of RUs includes four RU52s or two RU106s based on eight RU26s of an orthogonal frequency division multiple access (OFDMA) tone plan, and mapping the unique sets of contiguous tones includes: sequentially assigning tone mapping offsets of 5, 6, 7, 8, 10, 11, 12, and 13 to the eight RU26s identified by RU indices 0, 4, 2, 6, 1, 5, 3, and 7, respectively; and assigning a tone mapping offset of 9 to the center 26-tone RU of the OFDMA tone plan, … wherein the plurality of RUs includes eight RU52s or four RU106s based on sixteen RU26s of an orthogonal frequency division multiple access (OFDMA) tone plan, and mapping the unique sets of contiguous tones includes: sequentially assigning tone mapping offsets of 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, 22, 23, 24, and 25 to the sixteen RU26s identified by RU indices 0, 8, 4, 12, 2, 10, 6, 14, 1, 9, 5, 13, 3, 11, 7, and 15, respectively; and assigning tone mapping offsets of 17 and 26 to the middle 26-tone RUs of the OFDMA tone plan…wherein the plurality of RUs includes eight RU52s or four RU106s based on sixteen RU26s of an orthogonal frequency division multiple access (OFDMA) tone plan, and mapping the unique sets of contiguous tones includes: sequentially assigning tone mapping offset values between 9-12, 14-21, and 23-26 to the sixteen RU26s identified by RU indices of 0, 8, 4, 12, 2, 10, 6, 14, 1, 9, 5, 13, 3, 11, 7, and 15, respectively; and assigning tone mapping offsets of 13 and 22 to the two middle 26-tone RUs of the OFDMA tone plan…wherein the plurality of RUs includes sixteen RU52s or eight RU106s based on thirty-two RU26s of an orthogonal frequency division multiple access (OFDMA) tone plan, and mapping the unique sets of contiguous tones includes: sequentially assigning tone mapping offsets of 31-38, 40-47, 49-56, and 58-65 to the thirty-two RU26s identified by RU indices of 0, 16, 8, 24, 4, 20, 12, 28, 2, 18, 10, 26, 6, 22, 14, 30, 1, 17, 9, 25, 5, 21, 13, 29, 3, 19, 11, 27, 7, 23, 15, and 31, respectively; and assigning tone mapping offsets of 39, 48, 57, and 66 to the four middle 26-tone RUs of the OFDMA tone plan….wherein the plurality of RUs includes sixteen RU52s or eight RU106s based on thirty-two RU26s of an orthogonal frequency division multiple access (OFDMA) tone plan, and mapping the unique sets of contiguous tones includes: sequentially assigning tone mapping offsets of 31-34, 36-43, 45-52, 54-61, and 63-66 to the thirty-two RU26s identified by RU indices of 0, 16, 8, 24, 4, 20, 12, 28, 2, 18, 10, 26, 6, 22, 14, 30, 1, 17, 9, 25, 5, 21, 13, 29, 3, 19, 11, 27, 7, 23, 15, and 31, respectively; and assigning tone mapping offsets of 35, 44, 53, and 62 to the four middle 26-tone RUs of the OFDMA tone plan” as the prior art of record in stand-alone form nor in combination read into the claims as of the date of file.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO from PTO-892: CN-110352578-B to Papasakellariou discloses RU’s with respect to tone mapping; US-10523483-B2 to Noh discloses resource allocation with respect to tones; US-20180205519-A1 to Vermani discloses the mapping of null tones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476